Dtjffie, C.,
concurring.
I concur in the conclusion reached in the foregoing opinion, and with the reasons given therefor. To my mind it is plain that there is no conflict between this case and the case of St. Joseph & G. I. R. Co. v. Palmer, 38 Nebr., 463. The facts in this case are so different from those in the Palmer Case that the latter can not be considered a precedent by which this should be ruled. In the Palmer Case a bill of lading was issued which limited the liability of the receiving company to its own line, iv-hich extended to Grand Island, twenty-four miles distant from Hastings, the place of shipment. The plaintiff insisted that he had made an oral contract with the agent of the road for the carriage of his goods to their destination, Grant’s Pass, Oregon; that the agent had received the freight charges for the entire distance; and that he signed the bill of lading issued by the company in the belief that it was a receipt for the freight charges paid and in ignorance of the clauses therein limiting the liability of the company. The principal controversy in that case was in relation to the terms of the contract of shipment; the plaintiff insisting that the contract was an oral one that provided for the through shipment of his goods, and that his signature to the written contract or bill of lading had been fraudulently obtained in the belief that it ivas a receipt, while the company insisted that the bill of lading truly set forth the real contract entered into by the parties, and that its liability did not extend beyond its own line. The bill of lading contained a clause limiting the liability of the car*168rier to $5 per 100; and the opinion, after calling attention to article 11, section 4, of the constitution, which prohibits any limitation upon the liability of a railroad company as a common carrier, and to former decisions of the court holding that such liability can not be limited even by express contract, then turns to a discussion of the question whether the company’s contract of carriage was to the end of its own line, and delivery to the next carrier, or to the final point of delivery. Relating to this question the opinion is as follows: “It is said that at common law the common carrier is not liable for loss, in the absence of special contract, beyond the point at which it delivered the goods to a connecting carrier. To this it should be added that the contract of the shipper was with the carrier first receiving 'the goods, and if such carrier undertook to deliver the goods at their destination, even though it contemplated doing so through intermediate carriers, it assumed a liability of such character for every part of the route. Many cases hold that receiving goods marked for a point beyond the end of the receiving carrier’s route is evidence of a contract to deliver them as marked. In this case the bill of lading was executed in duplicate. In one of the copies +he destination was left blank; in the other the language was: ‘Received of Palmer & Pardee the following described package, in apparent good order, marked and consigned as noted below, contents and value unknown, to be transported to Grant’s Pass, Ore., and delivered at the railroad depot at that point.’ Both copies in writing show that the goods were consigned to Pardee at Grant’s Pass, Oregon. The negotiations as to the freight were, according to the uncontradicted testimony, with a view to prepayment all the way through. Hastings was only twenty-four miles from Grand Island, where the car was delivered to the Union Pacific; and the $200 received by the railroad company, if not 'intended as a full prepayment of the freight to Oregon, was certainly intended to apply on the freight throughout the whole distance. Tb ere is no possible view of the evidence from which it could be inferred that *169the railroad company had only contracted to deliver the goods to the next carrier.” It will be observed that the opinion treats the payment to thé first or initial carrier of. the freight charges for the Avliole distance as presumptive only that the contract of carriage was a through contract; and that, together with the fact that the goods were received at a point but twenty-four miles distant from the terminus of its line and that the bill of lading itself recited that the goods were “to be transported to Grant’s Pass, Ore., and delivered at the railroad depot at that point,” was conclusive that the contract was one for through shipment. We entirely agree with the writer of the opinion, under the facts in that case, that “there is no possible view of the evidence from which it could be .inferred that the railroad company had only contracted to deliver the goods to the next carrier.” The bill of lading in the case at bar recites the following: “Received of Union State Bank one car horses to be delivered to Nickel Plate Road for Belvi-dere, N. J., at Union Stock Yards, Chicago, Ill., Station.” As we interpret this agreement, the contract of carriage extends to Chicago only, and the circumstances under which it was made give force to this construction. The evidence shows that some time previous to February 13, 1897, one Armstrong, a freight solicitor of the Nickel Plate Road, learned that the Union State Bank was about to ship two cars of stock from Harvard, Nebraska, to Belvidere, N. J., and requested L. G. Kempster, the local agent of the Elkhorn Company, to introduce him to the officers of the bank. The Elkhorn Company had already secured the shipment to Chicago, and was not interested in the shipment east of that point. The introduction was made as requested, and Armstrong contracted to receive the shipment at Chicago from the Elkhorn Company, to transport the same over the Nickel Plate Road to Buffalo, and to forward it to its destination over certain roads named by the bank. When shipment was made on' the 13th, the bill of lading was made out and signed by the parties. The freight charges for the entire route were paid to the Elk-*170born Company, and tbis, in tbe absence of a special agreement to tbe contrary, wonld be presumptive that tbe company bad contracted to deliver tbe freight at Belvidere, New Jersey, its ultimate destination; but in tbe face of tbe express agreement wbicb, as we bave said, is a contract on tbe part of tbe Elkborn Company to carry to Cbicago only, its liability as carrier ceased at that point, and that company can not be beld liable for injuries to stock received on tbe other lines over which it was being transported. As said in Fremont, E. & M. V. R. Co. v. Waters, 50 Nebr., 592, “a railroad company receiving for shipment goods consigned to a point on tbe line of a connecting carrier, under an agreement to transport them to tbe terminus of its own road, is neither at common law nor by statute of tbis state answerable therefor after their safe delivery to tbe connecting line named in tbe bill of lading or contract of shipment.”
Albert, C.
On a re-examination I fully concur in tbe foregoing.